In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  12-­‐‑2256  
M.  ARTHUR  GENSLER  JR.  &  ASSOCIATES,  INC.,  
                                               Plaintiff-­‐‑Appellant,  
                                         v.  

JAY  MARSHALL  STRABALA,  
                                                           Defendant-­‐‑Appellee.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
               No.  11  C  3945  —  Ronald  A.  Guzmán,  Judge.  
                          ____________________  

   ARGUED  SEPTEMBER  12,  2013  —  DECIDED  AUGUST  21,  2014  
                  ____________________  

    Before  POSNER,  EASTERBROOK,  and  SYKES,  Circuit  Judges.  
     EASTERBROOK,  Circuit  Judge.  After  leaving  Gensler,  an  ar-­‐‑
chitectural   firm   with   projects   throughout   the   world,   where  
he  had  been  a  Design  Director,  Jay  Marshall  Strabala  opened  
his   own   firm,   2Define   Architecture.   Strabala   stated   on   its  
web   site   (http://www.define-­‐‑arch.com/en/featured),   on   his  
personal   Flickr   site,   or   both,   that   he   had   designed   five   pro-­‐‑
jects   for   which   Gensler   is   the   architect   of   record:   Shanghai  
Tower,  Hess  Tower,  Three  Eldridge  Place,  the  Houston  Bal-­‐‑
2                                                                     No.  12-­‐‑2256  

let  Center  for  Dance,  and  the  headquarters  of  Tesoro  Corpo-­‐‑
ration.  Gensler  contends  that  Strabala’s  statements,  a  form  of  
“reverse  passing  off”  in  the  argot  of  this  field,  violate  §43(a)  
of  the  Lanham  Act,  15  U.S.C.  §1125(a).  But  the  district  judge  
dismissed   the   complaint,   ruling   that,   because   Strabala   did  
not   say   that   he   built   or   sold   these   structures,   he   could   not  
have   violated   §43(a).   2012   U.S.   Dist.   LEXIS   21255   (N.D.   Ill.  
Feb.   21,   2012).   The   court   then   dismissed   Gensler’s   state-­‐‑law  
claims,  relying  on  its  concession  that  the  outcome  of  its  fed-­‐‑
eral-­‐‑law   claim   controls   the   whole   suit.   2012   U.S.   Dist.   LEXIS  
21255  at  *8–9.  
    The   district   court   read   Dastar   Corp.   v.   Twentieth   Century  
Fox  Film  Corp.,  539  U.S.  23  (2003),  to  limit  §43(a)  to  false  des-­‐‑
ignations   of   goods’   origin—and   since   Gensler’s   claim   con-­‐‑
cerns  services  rather  than  goods,  the  court  held  that  Gensler  
cannot   invoke   the   Lanham   Act.   That   conclusion   misreads  
Dastar.   True   enough,   it   held   that   the   absence   of   a   false   or  
misleading  designation  of  goods’  origin  nixed  a  Lanham  Act  
claim,   but   that   was   because   the   suit   involved   only   goods.  
The   Supreme   Court   did   not   read   “services”   out   of   the   Lan-­‐‑
ham   Act.   Nor   did   it   hold   that   a   false   claim   of   origin   is   the  
only   way   to   violate   §43(a).   If   it   had   done   that,   then   POM  
Wonderful  LLC  v.  Coca-­‐‑Cola  Co.,  134  S.  Ct.  2228  (2014),  could  
not  have  come  out  as  it  did,  for  there  was  no  dispute  about  
who  made  what,  as  opposed  to  whether  one  seller  was  try-­‐‑
ing  to  deceive  consumers  about  what  its  product  contained.  
    Dastar   held   that   a   copyright   can’t   be   extended   by   using  
the   Lanham   Act.   Dastar,   the   defendant,   copied   and   sold  
some   videos   after   the   copyright   expired.   Dastar   correctly  
identified   itself   as   the   producer   of   the   physical   objects   that  
embodied   the   intellectual   property;   doing   so   satisfied   both  
No.  12-­‐‑2256                                                                                3  

statutes,  the  Court  held.  Twentieth  Century  Fox,  which  had  
owned   the   copyright   before   its   expiration,   did   not   contend  
that  Dastar  had  falsely  identified  itself  as  the  videos’  creator,  
wrongly  imputed  the  newly  made  copies  to  Twentieth  Cen-­‐‑
tury   Fox,   or   made   any   other   false   claim.   Because   the   origin  
of   goods   had   been   correctly   designated,   and   no   false   state-­‐‑
ment   made,   the   Court   held   that   §43(a)   did   not   supply   a  
claim   for   relief.   Gensler,   by   contrast,   does   assert   there   has  
been   a   false   claim   of   origin—though   of   services   rather   than  
goods.  Gensler  maintains  that  Strabala  falsely  claims  to  have  
been   the   creator   of   intellectual   property   (the   designs   of   the  
five   buildings).   Architects’   success   in   winning   clients   de-­‐‑
pends  on  what  they  have  accomplished;  Gensler  has  a  strong  
interest   in   defending   its   reputation   for   creativity   and   pre-­‐‑
venting  a  false  claim  that  someone  else  did  the  design  work.  
    Section  43(a)(1)  reads:  
    Any  person  who,  on  or  in  connection  with  any  goods  or  services,  
    …   uses   in   commerce   any   word,   term,   name,   symbol,   or   device,  
    or   any   combination   thereof,   or   any   false   designation   of   origin,  
    false  or  misleading  description  of  fact,  or  false  or  misleading  rep-­‐‑
    resentation  of  fact,  which—  
         (A)  is  likely  to  cause  confusion,  or  to  cause  mistake,  or  to  de-­‐‑
         ceive   as   to   the   affiliation,   connection,   or   association   of   such  
         person  with  another  person,  or  as  to  the  origin,  sponsorship,  
         or  approval  of  his  or  her  goods,  services,  or  commercial  ac-­‐‑
         tivities  by  another  person  [shall  be  liable  in  a  civil  action.]  

Gensler   contends   that   Strabala   made   a   “false   or   misleading  
representation   of   fact”   (his   role   in   designing   the   five   build-­‐‑
ings)  that  is  “likely  to  …  deceive  as  to  the  …  connection[]  or  
association   of   such   person   [Strabala]   with   another   person  
[Gensler]”   and   to   deceive   clients   about   the   “origin”   of   the  
designs.   Nothing   in   Dastar   forecloses   such   a   claim.   See   So-­‐‑
4                                                                No.  12-­‐‑2256  

ciete  des  Hotels  Meridien  v.  LaSalle  Hotel  Operating  Partnership,  
LP,   380   F.3d   126   (2d   Cir.   2004).   The   district   court   thought  
that  Gensler  should  have  relied  on  copyright  law  rather  than  
the  Lanham  Act,  but  Strabala  did  not  make  or  sell  copies  of  
any  plans  or  drawings  in  which  Gensler  claims  a  copyright.  
A  false  claim  of  authorship,  without  the  making  of  copies  (or  
some   other   act   covered   by   17   U.S.C.   §106),   is   outside   the  
scope   of   copyright   law.   Gensler’s   only   plausible   federal  
claim  rests  on  §43(a).  
     The   question   remains,   however,   whether   Gensler   has   a  
tenable  claim.  It  charges  Strabala  with  a  form  of  fraud,  so  we  
would   expect   its   complaint   to   allege   with   particularity   the  
nature   of   the   grievance—what   Strabala   said   and   why   it   is  
false.  See  Fed.  R.  Civ.  P.  9(b).  Yet  the  complaint  contains  only  
a  few  quotations  and  does  little  to  explain  what  part  of  each  
is  false.  For  example,  it  quotes  this  from  Strabala’s  Flickr  site:  
“Shanghai  Tower  was  designed  by  American  architect  Mar-­‐‑
shall  Strabala.”  But  it  does  not  say  why  the  statement  that  he  
“designed”  the  building  is  false.  
    We  can  think  of  three  ways  in  which  an  architect’s  asser-­‐‑
tion  that  he  designed  a  building  could  be  false:  
   •   The   architect   did   not   have   anything   to   do   with   the  
       design,  never  having  worked  on  the  project.  
   •   The   architect   worked   on   the   project   but   overstated  
       his   role.   For   example,   the   architect   may   have   de-­‐‑
       signed  some  of  a  building’s  details,  but  not  its  basic  
       appearance  or  attributes.  
   •   The  architect  worked  on  the  project  and  contributed  
       some  or  even  all  important  features,  but  the  project  
No.  12-­‐‑2256                                                                  5  

       was  so  complex  that  no  one  person  bore  full  respon-­‐‑
       sibility.  
The  first  of  these  would  be  like  Strabala  claiming  to  have  di-­‐‑
rected   the   motion   picture   Casablanca.   The   second   would   be  
like  a  junior  associate,  who  did  some  research  but  contribut-­‐‑
ed  only  a  few  pages  of  text,  claiming  to  have  been  the  author  
of   Arnold,   Fortas   &   Porter’s   brief   in   Gideon   v.   Wainwright.  
Frank   Lloyd   Wright   was   accused   of   overstating   his   role   at  
Adler   &   Sullivan   in   this   way,   in   order   to   get   commissions  
after  he  set  up  his  own  practice  in  1893.  
      Gensler’s   complaint   does   not   contend   that   Strabala’s  
statements   are   false   or   misleading   in   either   of   these   ways.  
Instead  Gensler  appears  to  rely  on  the  third  possibility:  that  
big   buildings   are   team   jobs   that   no   one   designs.   The   com-­‐‑
plaint  alleges,  for  example:  “The  Gensler  team  that  designed  
the   Shanghai   Tower   included   approximately   one   hundred  
people  who  devoted  significant  time  to  the  project.  [Strabala]  
was  one  of  many  members  of  that  Gensler  team.  Gensler,  not  
[Strabala],   is   the   source   of   the   architectural   and   design   ser-­‐‑
vices  rendered  in  designing  the  Shanghai  Tower.”  It  is  as  if  
Warner  Bros.  wanted  Michael  Curtiz,  who  directed  Casablan-­‐‑
ca,   to   keep   silent   about   his   role   because   the   film   could   not  
have   succeeded   without   Humphrey   Bogart’s   and   Ingrid  
Bergman’s  acting,  Max  Steiner’s  music,  Arthur  Edeson’s  cin-­‐‑
ematography,  Murray  Burnett’s  and  Joan  Alison’s  play,  Jul-­‐‑
ius  and  Philip  Epstein’s  screenplay,  and  the  contributions  of  
a  hundred  others—or  at  least  to  append  to  any  claim  of  di-­‐‑
rectorship   something   along   the   lines   of   “many   persons   in  
addition  to  directors  bear  credit  for  a  film’s  success  or  blame  
for   its   failure.”   As   Gensler   sees   it,   the   auteur   approach   to  
6                                                                    No.  12-­‐‑2256  

filmmaking   is   legally   impermissible   in   the   architectural  
business.  
      Yet   if   the   gist   of   Gensler’s   complaint   is   that   big   projects  
require   big   teams—and   that   Gensler   insists   on   institutional  
rather   than   personal   credit—where’s   the   falsity?   If   Strabala  
(like   Frank   Lloyd   Wright   during   much   of   his   career)   de-­‐‑
signed   houses   for   unsophisticated   clients,   then   Gensler  
might   have   a   point,   though   it   would   have   trouble   proving  
damages.   (Gensler   does   not   allege   that   it   designs   houses   or  
other  small  projects,  so  it  could  not  be  injured  by  a  stratagem  
that  boosted  Strabala  in  the  eyes  of  naïve  clients.)  But  as  far  
as  we  can  see,  from  the  parties’  web  sites  as  well  as  the  com-­‐‑
plaint,  both  Gensler  and  2Define  specialize  in  large  projects,  
which  have  sophisticated  clients—may  indeed  have  in-­‐‑house  
architects   to   oversee   the   hiring   and   work   of   firms   such   as  
Gensler   and   2Define,   just   as   large   businesses   have   in-­‐‑house  
counsel   to   oversee   legal   projects.   Gensler’s   complaint   ob-­‐‑
serves  that  2Define  describes  itself  as  “specializ[ing]  in  com-­‐‑
plex   high   profile   projects”,   which   is   how   Gensler   describes  
its   own   business.   People   who   pay   millions   for   substantial  
projects   (Shanghai   Tower   will   cost   more   than   $4   billion   by  
the  time  it  is  finished  in  2015)  know  full  well  that  it  takes  an  
architectural  team  to  design  and  execute  the  plans.  They  also  
know  that  teams  have  leaders—and  Gensler  has  not  alleged  
that  Strabala  said  anything  false  by  implying  that  he  was  the  
(or  a)  leader  of  the  teams  on  these  five  projects.  
    If  sophisticated  clients  would  not  be  misled,  then  this  suit  
represents  an  effort  by  Gensler  to  conceal  the  fact  that  a  de-­‐‑
signer  of  Shanghai  Tower  (and  other  big  projects)  has  flown  
the  coop.  That  fact  is  known,  to  be  sure,  but  if  Gensler  wins  
this  case  other  architects  who  leave  will  be  required  to  keep  
No.  12-­‐‑2256                                                                  7  

mum   about   their   accomplishments—and   then   it   will   be  
Gensler,   not   the   departing   architect,   that   is   in   a   position   to  
make   a   misleading   presentation   to   a   future   client.   If   only  
“Gensler”   and   not   any   real   person   designs   a   building,   the  
firm  can  never  suffer  from  the  departure  of  talented  design-­‐‑
ers,   because   Gensler   the   corporation   remains.   Alternatively  
the  suit  could  be  understood  as  an  effort  to  impair  competi-­‐‑
tion  by  imposing  costs  on  a  departing  architect,  even  though  
setting  up  a  new  firm  does  not  violate  any  contract  (and  the  
old   employer   does   not   allege   a   theft   of   trade   secrets).   New  
competition  by  people  who  leave  large  firms  to  set  up  small  
rivals  is  beneficial  for  consumers.  
     These  considerations  make  it  tempting  to  affirm  the  dis-­‐‑
trict  court’s  judgment,  though  not  for  the  district  court’s  rea-­‐‑
sons.   Yet   Strabala   has   not   asked   us   to   take   that   course.   His  
brief  defends  the  district  court’s  reasoning  and  does  not  ask  
us   to   affirm   on   a   different   ground.   It   does   not   invoke   Rule  
9(b)  or  contend  that  sophisticated  clients  understand  that  no  
single  architect  is  the  sole  designer  of  a  monster  project  such  
as   Shanghai   Tower.   The   district   court   dismissed   the   com-­‐‑
plaint  under  Rule  12(b)(6),  and  we  do  not  think  that  Gensler  
has   pleaded   itself   out   of   court   just   by   alleging   that   Strabala  
tries  to  attract  sophisticated  customers  for  large  projects.  At  
least   for   now,   Strabala   is   not   arguing   that   any   of   Gensler’s  
allegations,  or  the  suggestion  that  sophisticated  clients  might  
think  Strabala  the  sole  designer  of  a  billion-­‐‑dollar  building,  is  
implausible  as  Ashcroft  v.  Iqbal,  556  U.S.  662  (2009),  and  Bell  
Atlantic  Corp.  v.  Twombly,  550  U.S.  544  (2007),  use  that  term.  
Nor  does  Gensler’s  complaint  rule  out  the  possibility  that  it  
competes   with   Strabala   to   build   some   smaller   projects   with  
less   sophisticated   clients.   We   have   explained   why   the   com-­‐‑
plaint’s   legal   theory   is   tenable,   and   the   possibility   that   it  
8                                                           No.  12-­‐‑2256  

might  fail  on  the  facts  does  not  authorize  a  court  of  appeals  
to  dismiss  a  suit  before  the  parties  have  joined  issue  on  vital  
topics.  
   The   judgment   is   vacated,   and   the   case   is   remanded   for  
proceedings  consistent  with  this  opinion.